Citation Nr: 1522220	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  13-34 364		)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel



INTRODUCTION

The Veteran served on active duty from April 1946 to June 1961.  He died in August 2011.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In February 2014, the appellant testified during a Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the electronic claims file.    

A review of the Veteran's electronic claims file reveals no additional pertinent records.


FINDINGS OF FACT

1.  The Veteran died in August 2011.  The immediate cause of death was cardiorespiratory arrest with an antecedent cause of cerebrovascular accident and underlying cause of hypertensive cardiovascular disease. 

2.  At the time of death, the Veteran was service connected for schizophrenia, rated as 30 percent disabling. 

3.  Cardiorespiratory arrest, cerebrovascular accident and hypertensive cardiovascular disease was not manifest during service or for many years thereafter and are not related to service.

4.  The Veteran's cause of death was unrelated to service or a service connected disability.


CONCLUSION OF LAW

A disability incurred in or aggravated by active service did not cause or contribute substantially or materially to death.  38 U.S.C.A. §§ 101(16), 1101, 1112, 1310, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, VCAA notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. App. 277 (Fed. Cir. May 19, 2009) (unpublished).

In an October 2011 pre-rating letter, the RO notified the appellant of the evidence needed to substantiate the claim for service connection for the cause of the Veteran's death. This letter provided her with the general criteria for the assignment of an effective date and initial rating, as well as a statement of the condition for which the Veteran was service-connected at the time of his death, and evidence was needed to substantiate her claim for DIC benefits, pursuant to Hupp.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  In this case, VA obtained the Veteran's service treatment records and private records.  No other outstanding records have been identified.  In addition, VA obtained an opinion as to the cause of the Veteran's death in December 2012.

The appellant was also afforded an opportunity to present testimony at a hearing before the Board in February 2014.  During the hearing, the undersigned Veterans Law Judge clarified the issues on appeal, discussed the relevant criteria, and addressed whether there was outstanding evidence.  The actions of the Veterans Law Judge supplement VCAA and comply with any duty that may be owed during a hearing. 38 C.F.R. § 3.103.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for entitlement to service connection for the cause of the Veteran's death is thus ready to be considered on the merits.

II.  Law and Analysis

Dependency and Indemnity Compensation (DIC) benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability. 38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.5.

A veteran's death will be considered as being due to a service-connected disability when the evidence establishes that the service-connected disability was either the principal or a contributory cause of death. The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports. 38 C.F.R. § 3.312(a).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312(b). 

A contributory cause of death is inherently one that is not related to the principal cause.  In order for a service-connected disability to be determined as a contributory cause of a veteran's death for compensation purposes, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 C.F.R. § 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994). 

With regard to service connection, service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 38 U.S.C.A. § 1101.  With respect to the current appeal, this list includes cardiovascular renal disease, to include hypertension.  See 38 C.F.R. § 3.309(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In addition, where a veteran served continuously 90 days or more during a period of war or during peacetime service after December 31, 1946 and cardiovascular renal disease becomes manifest to a degree of at least 10 percent within one year from the date of termination of service, such diseases shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of the disorder during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not apply, as it has not been claimed that the disabilities were incurred while engaging in combat.

The Veteran's death certificate reflects that the Veteran died in August 2011 from cardiorespiratory arrest.  An antecedent cause of cerebrovascular accident and underlying cause of hypertensive cardiovascular disease were also noted.  

At the time of death, the Veteran was service connected for schizophrenia, which was rated as 30 percent disabling.

During the Board hearing and as well as during an informal conference with a Decision Review Officer (DRO) in April 2013 at the RO, the appellant expressed her belief that the Veteran's service-connected schizophrenia contributed to his death from hypertensive cardiovascular disease.  She noted that his problems with schizophrenia began in service, and because of this mental disorder, he did not want to go to the doctor or take medication.  

The Veteran's service treatment records do not reflect any complaint, findings, or diagnosis associated with cardiorespiratory arrest, cerebrovascular accident, or hypertensive cardiovascular disease. The Veteran's heart and vascular systems were noted to be normal on February 1956 reenlistment examination.  A discharge and reenlistment examination dated in February 1960 noted that the Veteran's heart and vascular systems were normal and blood pressure was 124/84.  

These records do indicate that he was seen in March 1961 while on the U.S.S. George Clymer for complaint of dizziness and pain and burning in the mouth.  He went into hysterics and expressed fear that he was going to die.  He was referred to neuro-psychiatric services at the naval hospital where he was diagnosed with schizophrenic reaction, paranoid type.  

A May 1961 Medical Board report indicates that the Veteran was discharge from active duty with a diagnosis of schizophrenia reaction, paranoid type.  

Following service, a March 1989 medical certificate from a private physician notes diagnosis of hypertension with blood pressure of 180/100.

On VA examination in June 1989, a diagnosis of essential hypertension was assigned.  A chest x-ray was essentially normal.  

A December 2011 statement from a Dr. E., Municipal Health Officer, indicates that he saw the Veteran one week prior to his death for complaints of dizziness and nape pain.  He noted that the Veteran had a psychiatric disorder, so he gave verbal instructions to the person accompanying him to bring him to a psychiatrist for further evaluation and management of the Veteran's mental illness. He noted that he presumed through verbal autopsy and the Veteran's medical history that he died of cerebrovascular accident secondary to hypertensive cardiovascular disease.  However, he noted that the psychiatric disorder was "somehow" a contributing factor to the Veteran's death.

The Veteran's claims file was subsequently reviewed by a VA physician in December 2012 for opinion on whether the Veteran's death was related to schizophrenia.  That examiner indicated that such a relationship was less likely than not. 

In so finding, the reviewing physician noted that schizophrenia was primarily a disease of the brain to a disturbance in its chemical composition.  It had never been identified as among the factors that causes a lifestyle disease such as hypertensive cardiovascular disease.  

The physician noted that, as a disease of the brain, schizophrenia's manifestations are behavioral and cognitive impairments. He noted that schizophrenia would not result in cardiorespiratory arrest or cerebrovascular accident unless it is in active state in a predisposed individual (i.e., a patent with underlying hypertensive cardiovascular disease).  In this case, the Veteran's mental state was in a chronic state suggestive of continuing evidence of schizophrenic disturbances (e.g., eccentric behavior, emotional blunting, illogical thinking, mild looseness of association) in the absence of a complete set of active symptoms.  He noted that this diagnosis-modifier had been identified in the Veteran's treatment records.  

With regard to the presently nonservice-connected cause of death listed on his death certificate, cardiorespiratory arrest, cerebrovascular accident, and hypertensive cardiovascular disease, here there is also no probative evidence of a nexus between cardiorespiratory arrest, cerebrovascular accident, or hypertensive cardiovascular disease and the Veteran's service.  That is, service connection is not warranted for the cause of death listed on the Veteran's death certificate.  The appellant-widow has never specifically contended, and evidence does not otherwise establish, that the disabilities listed on the death certificate had their onset during the Veteran's active service many years ago.  Rather, the record reflects that the hypertension first manifest long after service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  See, Walker, 708 F.3d at 1336-40.  Moreover, there also is no probative evidence (no nexus evidence) linking the Veteran's cause of death with his active service.  Holton, 557 F.3d at 1366.  

In regard to the contention that the Veteran's service-connected schizophrenia contributed to his death, the Board notes that there are competing opinions of records.  While the private physician indicated that the Veteran's schizophrenia "somehow" contributed to his death, the VA reviewing physician found such a relationship less likely than not.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence. See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)). The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board. See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another. See Owens v. Brown, 7 Vet. App. 429, 433 (1995). However, the Board may not reject medical opinions based on its own medical judgment. Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991). In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits. See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998). Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion. See Prejean v. West, 13 Vet. App. 444, 448-49 (2000). A medical opinion may not be discounted solely because the examiner did not review the claims file. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In this case, the Board finds that the December 2012 VA reviewing physician's opinion is more probative. In so finding, the Board points out that the December 2012 opinion is supported by medical rationale and a review of the claims file. The December 2011 private physician merely noted that the Veteran displayed schizophrenic symptoms in the week prior to his death, but did not provide any support for his conclusion that schizophrenia "somehow" contributed to the Veteran's death.

In addition, the December 2012 examiner phrased her opinion in definitive terms, finding that it is less likely than not that the Veteran's service-connected schizophrenia contributed to death, while the December 2011 private physician  indicated that schizophrenia "somehow" contributed to the Veteran's death. See Winsett v. West, 11 Vet. App. 420, 424 (1998). See Bostain v. West, 11 Vet. App. 124, 127- 28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus). See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by a physician is too speculative).

Thus, the most persuasive opinion on the question of whether there exists a medical nexus between the Veteran's cause of death and his service-connected schizophrenia weighs against the claim.

To the extent that the appellant advances her own interpretation of the Veteran's  medical condition indicating that the Veteran's death was related to his service-connected schizophrenia, the Board acknowledges that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In light of the opinion that schizophrenia "somehow" contributed to death, the appellant is competent to relate that which she has been told; and she is credible.  However, as with the actual medical opinion, the lay opinion is remarkably lacking in detail, a factual foundation and reasoning.  Such lay evidence is accorded little probative value.   In any event, the probative value of the Veteran's general assertions in this regard is outweighed by the probative value of the specific, reasoned opinion of the physician who provided the December 2012 opinion.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death. The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287   (Fed. Cir. 2009).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


